EXHIBIT 10.25

 

Execution Copy

 

TERMINATION AGREEMENT

 

This TERMINATION AGREEMENT (this “Agreement”) is entered into on the 2nd day of
June, 2004, by and between COMMONWEALTH ELECTRIC COMPANY, a Massachusetts
corporation having its principal place of business at 800 Boylston Street,
Boston, Massachusetts 02199 (“Commonwealth”), and PITTSFIELD GENERATING COMPANY,
L.P. (f/k/a Altresco Pittsfield, L.P.), a Delaware limited partnership with a
principal place of business at 235 Merrill Road, Pittsfield, Massachusetts
(“Pittsfield”).

 

W I T N E S S E T H:

 

WHEREAS, Commonwealth and Pittsfield are parties to that certain Power Sale
Agreement, dated February 20, 1992, as amended by an Amendment to Power Sale
Agreement dated as of November 7, 1994 and a Second Amendment to Power Purchase
Agreement dated as of November 21, 1996 (as so amended, the “Power Purchase
Agreement”), pursuant to which Pittsfield sells to Commonwealth, and
Commonwealth purchases from Pittsfield, a seventeen and two-tenths per cent
(17.2%) entitlement to the capacity and associated electric energy produced by
Pittsfield’s facility situated in Pittsfield, Massachusetts (the “Facility”);
and

 

WHEREAS, Pittsfield and Commonwealth desire to terminate the Power Purchase
Agreement pursuant to, and in accordance with, the terms and provisions
contained herein.

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein contained, the parties hereto hereby agree as follows:

 

1. Definitions. Capitalized terms used herein without definition shall have the
respective meanings given to such terms in the Power Purchase Agreement. In
addition, the term “Business Day” shall mean a day other than a Saturday, Sunday
or any other day which is a legal holiday or a day on which banking institutions
are authorized or required by law to close or be closed in Massachusetts.

 

2. Effectiveness.

 

2.1. The “Effective Date” shall be the third Business Day after the first date
on which all of the following conditions have been satisfied: (i) approval by
the Massachusetts Department of Telecommunications and Energy (“DTE”), in form
and substance reasonably satisfactory to the parties, of (A) this Agreement,
including but not limited to the termination of the Power Purchase Agreement
pursuant to the terms hereof, and (B) the full recovery of the Termination
Payments through Commonwealth’s Transition Charge (as defined under G.L. c. 164,
Section 1G), and either (x) the expiration of any appeal periods applicable to
such DTE approval, or (y) if an appeal of such approval is filed within any such
applicable appeal period, the issuance of a final ruling denying such appeal or
resolving such appeal on terms acceptable to both parties (collectively, the
“Commonwealth Approvals”): (ii) notice of termination (the “FERC

 

1



--------------------------------------------------------------------------------

Execution Copy

 

Notice”) of the Power Purchase Agreement is provided by Pittsfield to the
Federal Energy Regulatory Commission (“FERC”) consistent with FERC’s
requirements therefore and such FERC Notice becomes effective;
(iii) Commonwealth and Pittsfield shall have given (or been deemed to have
given) notice that the Commonwealth Approvals are acceptable pursuant to
Section 2.2; and (iv) Commonwealth and Pittsfield shall have given (or been
deemed to have given) notice that the final order or other determination
approving, disapproving or ruling in any way on the FERC Notice is acceptable
pursuant to Section 2.3; provided, however, that notwithstanding satisfaction of
the foregoing conditions, the Effective Date shall be no earlier than October 1,
2004. Notwithstanding the foregoing, this Agreement shall terminate and be of no
further force or effect whatsoever (including, without limitation, the
provisions of Sections 3, 4, and 5 hereof) as provided in Section 7.

 

2.2. No later than five (5) Business Days after the issuance by DTE or any
appellate court or other judicial body with jurisdiction over the DTE, of any
order or other determination approving, disapproving or ruling in any way on
this Agreement, Commonwealth shall provide Pittsfield with: (i) written notice
of such order or determination including a copy thereof; and (ii) certification
of an authorized officer of Commonwealth as to whether such order or
determination is reasonably acceptable to Commonwealth. No later than five
(5) Business Days after receipt of such notice and documentation, Pittsfield
shall provide Commonwealth with a certification of an authorized officer of
Pittsfield as to whether such order or determination is reasonably acceptable to
Pittsfield. Failure by either party to provide such written certification within
five (5) Business Days of a written request by the other party shall constitute
certification that such order or determination is reasonably acceptable to such
party.

 

2.3 No later than five (5) Business Days after the issuance by FERC or any
appellate court or other judicial body with jurisdiction over the FERC, of any
order or other determination approving, disapproving or ruling in any way on the
termination of the Power Purchase Agreement, Pittsfield shall provide
Commonwealth with: (i) written notice of such order or determination including a
copy thereof any; and (ii) certification of an authorized officer of Pittsfield
as to whether such order or determination is reasonably acceptable to
Pittsfield. No later than five (5) Business Days after receipt of such notice
and documentation, Commonwealth shall provide Pittsfield with a certification of
an authorized officer of Commonwealth as to whether such order or determination
is reasonably acceptable to Commonwealth. Failure by either party to provide
such written certification within five (5) Business Days of a written request by
the other party shall constitute certification that such order or determination
is reasonably acceptable to such party.

 

2



--------------------------------------------------------------------------------

Execution Copy

 

3. Termination of Agreements.

 

3.1. Agreement to Terminate. Pittsfield and Commonwealth hereby agree that,
effective as of 12:00:01 am eastern time on the Effective Date, the Power
Purchase Agreement shall be deemed terminated without any further action being
required on the part of either Commonwealth or Pittsfield, provided that
Pittsfield has received confirmation of the transfer of the initial Termination
Payment to be made pursuant to Section 4 of this Agreement. Upon such
termination: (i) Commonwealth shall have no obligation whatsoever under the
Power Purchase Agreement, including, without limitation, any obligation to
purchase or accept electric energy or capacity produced by the Facility, and
(ii) Pittsfield shall have no obligation whatsoever under the Power Purchase
Agreement, including, without limitation, any obligation to sell to Commonwealth
any electric energy or capacity produced by the Facility. Notwithstanding the
preceding sentence and said termination of the Power Purchase Agreement:
(a) Commonwealth shall remain obligated to make payments to Pittsfield pursuant
to the terms of the Power Purchase Agreement on account of any electric energy
and capacity produced by the Facility and supplied to Commonwealth at any time
up to the Effective Date (“PPA Payments”), to the extent that any such amounts
remain unpaid on the Effective Date; and (b) Pittsfield shall remain obligated
to make any PPA Refunds. “PPA Refunds” shall be any amounts owed by Pittsfield
to Commonwealth pursuant to the terms of the Power Purchase Agreement on account
of adjustments or reconciliations resulting from errors in measuring, or
calculating charges for, energy or capacity delivered by Pittsfield to
Commonwealth at any time up to the Effective Date that Commonwealth provides
notice of no later than ninety (90) days after the Effective Date. Any disputes
regarding PPA Payments and/or PPA Refunds shall be resolved pursuant to the
terms of the Power Purchase Agreement. The parties agree to cooperate with each
other in taking any and all actions that may be reasonably requested by the
other in order to facilitate the approval of this Agreement by the DTE and, if
this Agreement is approved by the DTE in for and substance acceptable to the
parties, the termination of the Power Purchase Agreement.

 

3.2. Release of Liens. On the Effective Date, Commonwealth shall release and
discharge any and all mortgages, security interests, letters of credit and/or
other liens (collectively, “Liens”) that it may have on or with respect to the
Facility or Pittsfield, including without limitation: (a) the Agreement in Lieu
of Second Mortgage dated as of March 20, 1992 among Commonwealth, Pittsfield and
certain other parties; (b) the Declaration of Easements, Covenants and
Restrictions made by Pittsfield and the owner participant under Pittsfield’s
lease financing dated March 20, 1992; and (c) the Accommodation Agreement dated
as of March 20, 1992 among Pittsfield, Commonwealth and certain other parties.
Commonwealth shall execute and deliver any and all documents and take any
further actions that Pittsfield may reasonably request in order to effectively
release and discharge all of such Liens.

 

3



--------------------------------------------------------------------------------

Execution Copy

 

4. Payments by Commonwealth.

 

4.1 Termination Payments. For and in consideration of Pittsfield’s agreement to
terminate the Power Purchase Agreement, Commonwealth shall pay, and hereby
promises to pay, to the order of Pittsfield the following monthly payment
amounts (collectively, the “Termination Payments”, and individually, each
monthly payment a “Termination Payment”); provided that the first Termination
Payment shall be due on the Effective Date and shall be equal to (x) the monthly
payment amount owed for the month in which the Effective Date occurs multiplied
by (y) a fraction, the numerator of which is the number of days remaining in
such month (including the Effective Date) and the denominator of which is the
number of days in such month.

 

Calendar Year During Which Termination

Payment is Owed

--------------------------------------------------------------------------------

   Termination
Payment Amount


--------------------------------------------------------------------------------

2004

    

2005

    

2006

    

2007

    

2008

    

 

After the Effective Date, Commonwealth shall make Termination Payments on the
first Business Day of each calendar month beginning with the month following the
month in which the Effective Date occurs and continuing through and including
December 1, 2008. Each Termination Payment shall be made by wire transfer to an
account designated in writing from time to time by Pittsfield.

 

4.2 Unconditional Obligation. Commonwealth’s obligations to make each
Termination Payment when due under this Agreement are subject to the terms and
conditions set forth in this Agreement and are otherwise absolute, unconditional
and irrevocable and are not subject to cancellation, termination, modification,
repudiation, excuse or substitution by Commonwealth. Commonwealth is not
entitled to any abatement, reduction, offset, defense or counterclaim with
respect to the obligations to make each Termination Payment when due under this
Agreement for any reason whatsoever.

 

4.3 PPA Payments. Commonwealth shall pay Pittsfield for: (a) all energy
delivered up to the Effective Date; and (b) any other charges owed by
Commonwealth pursuant to the Power Purchase Agreement with respect to the month
in which the Effective Date occurs, which charges shall be prorated based on the
number of days in such month during which the Purchase Power Agreement was in
effect.

 

5. Releases.

 

5.1. Releases by Commonwealth. Effective as of midnight on the Effective Date,
Commonwealth, for itself, its successors and assigns, hereby releases and
forever discharges Pittsfield, the general and limited partners of Pittsfield,
all of the officers,

 

4



--------------------------------------------------------------------------------

Execution Copy

 

directors, employees and agents of Pittsfield and all of the partners, officers,
directors, employees and agents of the general or limited partners of Pittsfield
(collectively, for purposes of this Section 5.1, the “Pittsfield Released
Parties”) from any and all claims, demands, actions, causes of action, accounts,
covenants, contracts, torts, agreements, obligations, debts, suits, judgments,
executions, sums, damages, or liabilities whatsoever in law or equity, whether
known or unknown to Commonwealth, which Commonwealth, its successors and assigns
ever had, now have or may ever have for, upon or by reason of any matter, cause,
circumstance or fact whatsoever existing at any time from the beginning of the
world to and including the Effective Date, against any and all of the Pittsfield
Released Parties related to or arising under the Power Purchase Agreement;
provided, however, that Commonwealth does not hereby release Pittsfield from:
(i) any of Pittsfield’s obligations under this Agreement; or (ii) any of
Pittsfield’s obligations to pay PPA Refunds.

 

5.2. Release by Pittsfield. Effective as of midnight on the Effective Date,
Pittsfield, for itself, its successors and assigns, hereby releases and forever
discharges Commonwealth and its officers, directors, employees and agents
(collectively, for purposes of this Section 5.2, the “Commonwealth Released
Parties”) from any; and all claims; demands, actions, causes of action,
accounts, covenants, contracts, torts, agreements, obligations, debts, suits,
judgments, executions, sums, damages, or liabilities whatsoever in law or
equity, whether known or unknown to Pittsfield, which Pittsfield, its successors
and assigns ever had, now have or may ever have for, upon or by reason of any
matter, cause, circumstance or fact whatsoever existing at any time from the
beginning of the world to and including the Effective Date, against any and all
of the Commonwealth Released Parties related to or arising under the Power
Purchase Agreement; provided, however, that Pittsfield does not hereby release
Commonwealth from: (i) any of Commonwealth’s obligations under this Agreement;
or (ii) any of Commonwealth’s obligations to pay PPA Payments.

 

6. Consent of Regulatory Bodies.

 

6.1 Consent of the DTE. Commonwealth shall: (i) within thirty (30) days of the
date of this Agreement file a copy of this Agreement with the DTE together with
a request for approval of the same; (ii) exercise all commercially reasonable
efforts to obtain an expedited review by the DTE of this Agreement and the
termination of the Power Purchase Agreement pursuant hereto; and (iii) exercise
all commercially reasonable efforts to secure the DTE’s approval of this
Agreement, the termination of the Power Purchase Agreement, and the full
recovery of the Termination Payments through Commonwealth’s Transition Charge.
Commonwealth agrees to provide Pittsfield with a draft of the proposed request
for approval of this Agreement to be filed with the DTE at least five (5) days
prior to its submission to the DTE, to consider modifications to such request
that are suggested by Pittsfield, and to generally consult with Pittsfield prior
to filing such request; provided that the draft provided Commonwealth may
exclude: (a) competitive, proprietary or confidential information relating to
other power purchase agreements; and (b) information relating to the Power
Purchase Agreement which is being submitted to the DTE on a confidential basis.
Pittsfield hereby agrees to diligently

 

5



--------------------------------------------------------------------------------

Execution Copy

 

cooperate with, to not oppose or protest, and to use all commercially reasonable
efforts to assist Commonwealth with respect to the Commonwealth Approvals, said
cooperation and commercially reasonable efforts to include, without limitation:
(i) providing any information or supporting documentation as may be reasonably
required to establish to the satisfaction of the DTE that the payment to be made
hereunder is reasonable and prudent; and (ii) making its employees or agents
reasonably available for any appearance before the DTE that may be required by
the DTE.

 

6.2 Notice to FERC. Pittsfield shall: (i) within thirty (30) days of the date of
this Agreement, file the FERC Notice in accordance with FERC regulations and
procedures; and (ii) exercise all commercially reasonable efforts to secure that
FERC deems such notice effective as of the earliest date feasible. Pittsfield
agrees to provide Commonwealth with a draft of the proposed FERC Notice at least
five (5) days prior to its submission to the FERC, to consider modifications to
such FERC Notice that are suggested by Commonwealth, and to generally consult
with Commonwealth prior to filing such notice. Commonwealth hereby agrees to
diligently cooperate with, to not oppose or protest, and to use all commercially
reasonable efforts to assist Pittsfield with respect to the FERC Notice, said
cooperation and commercially reasonable efforts to include, without limitation,
providing any information or supporting documentation as may be reasonably
required by Pittsfield.

 

7. Termination; Remedies.

 

7.1 Pittsfield may terminate this Agreement on written notice to Commonwealth if
the Effective Date has not occurred by January 3, 2005.

 

7.2 Commonwealth may terminate this Agreement on written notice to Pittsfield
if, despite Commonwealth’s compliance with Section 6, the Effective Date has not
occurred by January 3, 2005.

 

7.3 Upon any termination under Section 7.1 or 7.2: (i) this Agreement shall
terminate and be of no further force or effect whatsoever (including, without
limitation, the provisions of Sections 3, 4, and 5 hereof); and (ii) each of the
Power Purchase Agreement, and the Liens shall continue in full force and effect
and shall remain the valid and binding obligation of each party thereto
enforceable against each such party in accordance with their terms.

 

7.4 Without limiting other remedies available to Pittsfield or Commonwealth, if
Commonwealth fails to make any Termination Payment or other payments required
pursuant to this Agreement, as and when such payments are due in accordance with
the terms hereof interest shall accrue on any such unpaid amounts at an annual
rate of interest equal to the prime rate of interest on commercial loans then in
effect at Bank of America plus six hundred (600) basis points, compounded daily.
In addition, to the extent any such amounts remain unpaid for a period of ten
(10) Business Days following notice of such failure by Pittsfield, Commonwealth
shall be obligated to post security in the form of a segregated cash collateral
account or a letter of credit in form and substance and held

 

6



--------------------------------------------------------------------------------

Execution Copy

 

by an agent or issued by an issuer, as applicable, reasonably acceptable to
Pittsfield, in an amount equal to two (2) Termination Payments             .
Such security shall be available for drawing by Pittsfield in an amount or
amounts equal to overdue sums (including interest thereon) owed by Commonwealth;
provided that in the event Pittsfield makes a drawing of any such security as
permitted hereunder, Commonwealth shall replenish the amount of such security to
the value specified above. In addition, if Pittsfield incurs any costs
(including but not limited to internal costs and attorneys’ fees) in order to
collect overdue amounts owed hereunder (other than PPA Payments) or to enforce
its right to obtain security as provided herein, Commonwealth shall reimburse
Pittsfield for any reasonable costs incurred in connection with such collection
efforts no later than ten (10) days after submission by Pittsfield of any
invoice accompanied by reasonable supporting documentation.

 

8. Facility Status. After the Effective Date, Pittsfield, at its sole
discretion, may sell, modify, close, or utilize the Facility for sales to
others.

 

9. Stay. As of the date of this Agreement, any and all notices of any breaches,
events of default or disputes under the Power Purchase Agreement shall be
stayed, without prejudice. The parties agree further not to submit any such
notices unless and until this Agreement is terminated. Nothing contained herein
shall prejudice either party’s right to pursue any claim(s) arising after the
date of this Agreement for PPA Payments or PPA Refunds, or any claim so stayed
to the extent this Agreement is terminated.

 

10. Representations and Warranties.

 

10.1 Commonwealth’s Representations and Warranties. Commonwealth represents and
warrants to Pittsfield that:

 

  (A) It has all requisite power and authority (including full corporate power
and legal authority) to execute and deliver this Agreement, and subject to
receipt of the Commonwealth Approvals, to perform its obligations hereunder;

 

  (B) All necessary action has been taken to authorize the execution, delivery
and performance by Commonwealth of this Agreement and this Agreement constitutes
the valid, legal, and binding commitment of Commonwealth and is fully
enforceable against Commonwealth in accordance with the terms hereof;

 

  (C) Commonwealth’s execution, delivery, and performance of this Agreement have
been duly authorized by or are in accordance with its corporate charter, bylaws,
and other organizational documents and constitutes Commonwealth’s legal, valid,
and binding obligation;

 

7



--------------------------------------------------------------------------------

Execution Copy

 

  (D) The person executing this Agreement is duly authorized to do so by
Commonwealth’s governing body;

 

  (E) There is no action, suit or proceeding, at law or in equity, nor is there
any official investigation pending or, to the best of Commonwealth’s knowledge,
threatened against Commonwealth wherein an unfavorable decision, ruling or
finding would adversely affect the performance by Commonwealth of its
obligations hereunder or which, in any way, calls into question or may adversely
and materially affect the validity or enforceability of this Agreement;

 

  (F) Subject to Commonwealth’s obtaining the Commonwealth Approvals and
Pittsfield’s proper filing of the FERC Notice, neither the execution or delivery
of this Agreement nor performance by Commonwealth of the transactions
contemplated hereby will: (1) conflict with or violate any provision of
Commonwealth’s corporate charter or bylaws; or (2) conflict with, violate or
result in a breach of any duty under any applicable constitution, law, judgment,
regulation, or order of any governmental authority;

 

  (G) Except for the Commonwealth Approvals and FERC Notice, no approval,
authorization, order or consent of, or declaration, registration or filing with
any governmental authority is required for the valid execution, delivery and
performance of this Agreement by Commonwealth; and

 

  (H) Commonwealth’s execution, delivery and performance of this Agreement will
not result in a breach or violation of, or constitute a default under, any
agreement, lease, or instrument to which it is a party or by which it is bound
as of the date hereof.

 

10.2 Pittsfield’s Representations and Warranties. Pittsfield represents and
warrants to Commonwealth that:

 

  (A) It has all requisite power and authority (including full corporate power
and legal authority) to execute and deliver this Agreement, and, subject to the
effectiveness of the FERC Notice, to perform its obligations hereunder;

 

  (B) All necessary action has been taken to authorize the execution, delivery
and performance by Pittsfield of this Agreement and this Agreement constitutes
the valid, legal, and binding commitment of Pittsfield and is fully enforceable
against Pittsfield in accordance with the terms hereof;

 

8



--------------------------------------------------------------------------------

Execution Copy

 

  (C) Pittsfield’s execution, delivery, and performance of this Agreement have
been duly authorized by or are in accordance with its corporate charter, bylaws,
and other organizational documents and constitutes Pittsfield’s legal, valid,
and binding obligation;

 

  (D) The person executing this Agreement is duly authorized to do so by
Pittsfield’s governing body;

 

  (E) There is no action, suit or proceeding, at law or in equity, nor is there
any official investigation pending or, to the best of Pittsfield’s knowledge,
threatened against Pittsfield wherein an unfavorable decision, ruling or finding
would adversely affect the performance by Pittsfield of its obligations
hereunder or which, in any way, calls into question or may adversely and
materially affect the validity or enforceability of this Agreement;

 

  (F) Neither the execution or delivery of this Agreement nor performance by
Pittsfield of the transactions contemplated hereby will: (1) conflict with or
violate any provision of Pittsfield’s corporate charter or bylaws; or
(2) conflict with, violate or result in a breach of any duty under any
applicable constitution, law, judgment, regulation, or order of any governmental
authority;

 

  (G) No approval, authorization, order or consent of, or declaration,
registration or filing with any governmental authority is required for the valid
execution, delivery and performance of this Agreement by Pittsfield, except for
the filing of the FERC Notice; and

 

  (H) Pittsfield’s execution, delivery and performance of this Agreement will
not result in a breach or violation of, or constitute a default under, any
agreement, lease, or instrument to which it is a party or by which it is bound
as of the date hereof.

 

11. Miscellaneous.

 

11.1. No Waiver. No failure on the part of any party to exercise, and no delay
in exercising, any right, remedy or power hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise by any party of any right,
remedy or power hereunder preclude any other or future exercise of any other
right, remedy or power.

 

11.2. Severability. In the event any provision of this Agreement that is not
material shall for any reason be held to be invalid, illegal or unenforceable in
any respect, such invalidity, illegality or unenforceability shall not effect
any other term or provision hereof.

 

9



--------------------------------------------------------------------------------

Execution Copy

 

11.3. Entire Agreement; Amendment. This Agreement contains the entire
understanding of the parties, supersedes all prior agreements and understandings
relating to the subject matter hereof, and shall not be amended, modified or
terminated except by a written instrument hereafter signed by all of the parties
hereto.

 

11.4. Sections and Section Headings. The headings of any of the sections and
subsections are for reference only and shall not limit or control the meaning
thereof.

 

11.5. Governing Law. The validity and construction of this Agreement shall be
governed by the internal laws (and not the choice-of-law rules) of the
Commonwealth of Massachusetts.

 

11.6 Binding Effect; Assignment. All terms of this Agreement shall be binding
upon and inure to the benefit of and be enforceable by the respective successors
and assigns of the parties hereto. Neither party shall have the right to assign
this Agreement or any right, obligation or privilege hereunder without first
obtaining the consent of the other party hereto; provided that: (i) Pittsfield
shall have the right to assign its right to receive the Termination Payments,
provided that any such assignee shall confirm in writing that it is taking such
assignment subject to the terms of this Agreement; (ii) Pittsfield shall have
the right to assign this Agreement at any time after the deadline for
Commonwealth to claim any PPA Refunds shall have expired and either:
(a) Commonwealth shall not have claimed any PPA Refunds, (b) Pittsfield shall
have paid all PPA Refunds claimed by Commonwealth or determined to be owed to
Commonwealth; or (c) Pittsfield shall have posted an irrevocable letter of
credit in favor of Commonwealth, and in form and substance reasonably acceptable
to Commonwealth, in the amount of any PPA Refunds claimed by Commonwealth; and
(iii) Commonwealth shall have the right to assign this Agreement to a
wholly-owned subsidiary of NSTAR that is a regulated utility with a credit
rating on its senior unsecured non-credit enhanced long-term debt of “A” or
better as determined by Standard & Poor’s.

 

11.7. Notices. All notices, demands and other communications hereunder shall be
in writing and shall be delivered personally, mailed by certified mail, return
receipt requested, postage prepaid, or sent by certified overnight courier
(e.g., Federal Express) to the following addresses or to such other addresses as
any party may specify by notice to the other party given pursuant hereto:

 

If to Pittsfield, to:

 

Pittsfield Generating Company, L.P.

c/o PE-Pittsfield, L.L.C.

1732 West Genesee Street

Syracuse, NY 13204

Attention: Donald W. Scholl

 

10



--------------------------------------------------------------------------------

Execution Copy

 

If to Commonwealth, to:

 

Commonwealth Electric Company

One NSTAR Way

Westwood, MA 02090

Attention: Ellen Angley, Vice President Energy Supply and Transmission

 

Any notice hereunder shall be deemed given when received by the intended
recipient.

 

11.8. Counterparts. This Agreement and any amendment hereof may be executed in
several counterparts and by each party on a separate counterpart, each of which
when so executed and delivered shall be an original, but all of which together
shall constitute one instrument. In proving this Agreement it shall not be
necessary to produce or account for more than one such counterpart signed by the
party against whom enforcement is sought.

 

IN WITNESS WHEREOF, and intending to be legally bound hereby, the parties hereto
have caused this Agreement to be duly executed as an instrument under seal by
their respective duly authorized officers as of the date and year first above
written.

 

PITTSFIELD GENERATING COMPANY, L.P. By:   PE-Pittsfield, LLC, its General
Partner    

/s/ Jack E. Wolf

--------------------------------------------------------------------------------

   

Jack E. Wolf

Vice-President

COMMONWEALTH ELECTRIC COMPANY By  

 

--------------------------------------------------------------------------------

    Ellen K. Angley     Vice President Energy Supply and Transmission

 

11